
	
		III
		110th CONGRESS
		2d Session
		S. RES. 552
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2008
			Mr. Coleman (for himself
			 and Ms. Klobuchar) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 150th anniversary of the
		  State of Minnesota.
	
	
		Whereas Minnesota was established as a territory on March
			 2, 1849, and became the 32nd State on May 11, 1858;
		Whereas Minnesota is also known as the Gopher
			 State, the North Star State, and the Land of
			 10,000 Lakes;
		Whereas Minnesota's name comes from the Dakota word
			 minesota, meaning water that reflects the sky,
			 and Native Americans continue to play a defining role in Minnesota's proud
			 heritage;
		Whereas the cities of Minneapolis and St. Paul were
			 established after the completion of nearby Fort Snelling, a frontier outpost
			 and training center for Civil War soldiers;
		Whereas more than 338,000,000 tons of Minnesota iron ore
			 were shipped between 1940 and 1945 that contributed to the United States
			 military victory in World War II, and an additional 648,000,000 tons of iron
			 ore were shipped between 1945 and 1955 that boosted post-war economic expansion
			 in the United States;
		Whereas, in 1889, the Saint Mary's Hospital, now known as
			 the Mayo Clinic, opened its doors to patients in Rochester, Minnesota, and is
			 now known worldwide for its cutting-edge care;
		Whereas Minnesota continues to be a leader in innovation
			 and is currently home to more than 35 Fortune 500 companies;
		Whereas Minnesota houses over 30 institutions of higher
			 education, including the University of Minnesota, a world-class research
			 university where the first open heart surgery and first bone marrow transplant
			 were performed in the United States;
		Whereas farmland spans over half of Minnesota's 54,000,000
			 acres and the agriculture industry is Minnesota's 2nd largest job market,
			 employing nearly 80,000 farmers;
		Whereas Minnesota is the Nation's number one producer of
			 sugarbeets and turkeys;
		Whereas Minnesota is a national leader in the production
			 and use of renewable energy, which helps our Nation reduce its dependency on
			 foreign sources of oil;
		Whereas the Mall of America located in Bloomington,
			 Minnesota, is the Nation's largest retail and entertainment complex, spanning
			 9,500,000 square feet and providing more than 11,000 jobs;
		Whereas Minnesota has 90,000 miles of lake and river
			 shoreline, which includes the coast of Lake Superior, the largest of North
			 America's Great Lakes;
		Whereas the Minneapolis-St. Paul area is nationally
			 recognized for its parks, museums, and cultural events; and
		Whereas the people of Minnesota have a timeless reputation
			 of compassion, strength, and determination: Now, therefore, be it
		
	
		That the Senate congratulates the
			 State of Minnesota on its 150th anniversary and the contributions it continues
			 to make to America's economy and heritage.
		
